

Exhibit 10.1


































FIRST AMENDED AND RESTATED REVOLVING LINE OF CREDIT AGREEMENT


by and among


BIOTIME, INC.
as “Borrower”


and


ALFRED D. KINGSLEY, GEORGE KARFUNKEL,
RICHARD LOWISH, and BROADWOOD PARTNERS, LP
as “Lenders”














Dated as of October 17, 2007







--------------------------------------------------------------------------------


TABLE OF CONTENTS


1.
General Definitions. 
1



2.
Draws and Disbursements.
2



3.
Terms of Payment.
4



4.
Shares.
5



5.
Events of Default.
5



6.
Representations and Warranties of Borrower.
6



7.
Affirmative Covenants.
8



8.
Maximum Permitted Interest.
9



9.
Governing Law.
9



10.
Successors and Assigns.
10



11.
Entire Agreement; Amendment.
10



12.
Survival.
10



13.
Notices.
10



14.
Delays and Omissions.
11



15.
Rules of Construction.
11



16.
Counterparts.
12



17.
Investment Representations.
12



18.
Registration Rights.
13



19.
Legends.
14









--------------------------------------------------------------------------------


FIRST AMENDED AND RESTATED REVOLVING LINE OF CREDIT AGREEMENT


This First Amended and Restated Revolving Line of Credit Agreement (“Credit
Agreement”) is made and entered into as of October 17, 2007, by and among Alfred
D. Kingsley, George Karfunkel, Richard Lowish, and Broadwood Partners, L.P.
(each a “Lender,” and collectively “Lenders”), and BioTime, Inc., a California
corporation (“Borrower”), and amends and restates that certain Revolving Line of
Credit Agreement dated April 12, 2006.


RECITALS


Borrower has requested a credit facility consisting of a revolving line of
credit, and Lenders are willing to make the requested credit facility to
Borrower, but only upon the terms, and subject to the conditions, contained
herein.


AGREEMENT


Now, therefore, in consideration of the premises and the mutual covenants
hereinafter contained, the parties hereto agree as follows:


1. General Definitions. The following words shall have the following meanings:


1.1 “Business Day” means any day that is not a Saturday, a Sunday, or a day on
which banks are required, or permitted, to be closed in the State of New York.


1.2 “Credit Facility” means the right of Borrower to borrow up to $1,000,000
from Lenders under the terms and conditions of this Credit Agreement and the
Note.


1.3 “Debtor Relief Law” means the Bankruptcy Code of the United States of
America, as amended, or any other applicable liquidation, conservatorship,
bankruptcy, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief law affecting the rights of creditors generally.


1.4 “Earmarked Funds” means funds received by Borrower through (i) the sale of
capital stock, (ii) loans from other lenders, or (iii) funds in excess of
$1,000,000 received by Borrower through the collection of license fees, signing
fees, milestone fees, or similar fees (excluding royalties) under any other
present or future agreement pursuant to which Borrower grants one or more
licenses to use Borrower’s patents or technology.


1.5 “Event of Default” or “Events of Default” means any of the events specified
in Section 5.


1.6 “Loan” means the loans made by Lenders to Borrower pursuant to this Credit
Agreement, and evidenced by the Note.

2

--------------------------------------------------------------------------------


                              1.7 “Loan Documents” means this Credit Agreement,
the Note, and the Security Agreement, and all other agreements, instruments, and
documents in favor of a Lender, now or hereafter executed by or on behalf of
Borrower and delivered to a Lender in connection with this Credit Agreement or
in connection with any of the transactions contemplated hereby.


1.8 “Maturity Date” means the earlier of (i) April 30, 2008, and (ii) such date
on which Borrower shall have received an aggregate of $2,000,000 through (A) the
sale of capital stock, (B) the collection of license fees, signing fees,
milestone fees, or similar fees (excluding royalties) in excess of $1,000,000
under any present or future agreement pursuant to which Borrower grants one or
more licenses to use Borrower’s patents or technology, (C) funds borrowed from
other lenders, or (D) any combination of sources under clauses (A) through (C).


1.9 “Note” means (a) each Amended and Restated Credit Note, dated April 12,
2006, in the form attached as EXHIBIT A-1, evidencing the amount of the Loan
previously advanced by certain Lenders, and (b) each Revolving Credit Note, of
even date, in the form attached as EXHIBIT A-2, evidencing the amount of the
Loan from each Lender, to be executed concurrently with this Credit Agreement.


1.10 “Security Agreement” means that certain Amended and Restated Security
Agreement of even date among Borrower and Lenders pursuant to which Borrower is
granting Lenders a first priority perfected security interest in certain
specified collateral to secure Borrower’s obligations under this Agreement and
the Note.


1.11 “Shares” means common shares, no par value, of the Borrower.


2. Draws and Disbursements.


2.1 Maximum Loan Amount. On the terms and conditions set forth in this Credit
Agreement, Lenders shall make available to Borrower the Credit Facility, as a
revolving line of credit in a principal amount not to exceed at any one time One
Million Dollars ($1,000,000), less all amounts of principal prepaid or required
to be prepaid under Section 3.2.1 of this Credit Agreement (the “Maximum Loan
Amount”). Each Lender shall be severally, and not jointly and severally,
obligated to lend the amount shown on Schedule I.


2.2 Draw Period. Borrower may request from Lenders advances of funds (“Draws”)
under the Credit Facility from the date of this Agreement until April 30, 2008
(the “Draw Period”). As amounts drawn by Borrower hereunder are repaid, they may
be reborrowed subject to the terms and conditions of this Credit Agreement;
provided, that at no time shall the aggregate principal amount of Loan
outstanding under this Credit Agreement exceed the Maximum Loan Amount. The Draw
Period may be terminated by Borrower at any time by written notice to Lenders.
Subject to the terms and conditions of this Credit Agreement, and provided that
no Event of Default has occurred, Lenders shall make advances to Borrower upon
request as provided in this Section 2.

3

--------------------------------------------------------------------------------



Upon the occurrence of an Event of, one of Lenders’ remedies includes Lenders’
right to terminate the Draw Period and Borrower’s right to make Draws under this
Credit Agreement.


2.3 Increments. Draws must be in increments of not less than One Hundred
Thousand Dollars ($100,000), or the remaining amount available under the Credit
Facility, whichever is less. Each Lender shall advance a portion of each Draw
such that, immediately after funding the Draw, the total outstanding principal
amount of the Loan funded by each Lender shall be in proportion to their
respective loan commitments shown on Schedule I.


2.4 Use of Funds. All funds borrowed under this Credit Agreement will be used as
working capital to pay Borrower’s expenses arising in the ordinary course of
business.


2.5 Disbursement Procedures.


2.5.1 Borrower hereby appoints the Chief Executive Officer, each member of its
Office of the President, and the Chief Financial Officer as the officers
authorized to make Draws under this Credit Agreement during the Draw Period. Any
one of such officers (the “Authorized Officers”) is authorized to make Draws.
Lender, at its sole option, may require that all requests for Loan funds be in
writing, signed by an Authorized Officer, in a form acceptable to Lenders.
Facsimile documents may be accepted by Lenders as originals. Any Draw by an
Authorized Officer shall constitute an ongoing representation and warranty by
Borrower that at the time of request for or payment of any Draw no Event of
Default has occurred.


2.5.2 Draws shall be paid according to the Authorized Officer’s instructions,
except that checks representing Loan funds shall always be made payable to
Borrower, and wire transfers shall only be permitted if Borrower has authorized
payment into the account into which the funds are to be deposited. The
appointment of the above-named Authorized Officer(s) shall remain in full force
and effect until written notice of revocation of appointment signed by the Chief
Executive Officer or Chief Financial Officer of Borrower has been received by
Lender.


2.5.3 Lenders shall advance Loan funds available under the Credit Facility in
accordance with Borrower’s Draws within four (4) Business Days after the receipt
of the Draw.


2.5.4 Each Draw shall be accompanied by the certificates required by Section
2.6.


2.5.5 Borrower shall indemnify and hold Lenders harmless from loss or liability
of any kind arising from or related to any action or inaction taken by Lenders
in good faith in reliance upon instructions received from any Authorized
Officer.


2.6 Conditions Precedent. The following conditions must be satisfied before
Lenders shall be obligated to disburse any Loan to Borrower pursuant to a Draw:

4

--------------------------------------------------------------------------------





2.6.1 Due execution. Lenders shall have received duly executed originals of this
Credit Agreement and all other Loan Documents.


2.6.2 Approvals. Lenders shall have received evidence satisfactory to them that
all consents and approvals which are necessary for, or required as a condition
of, the validity and enforceability of this Credit Agreement and all other Loan
Documents have been obtained and are in full force and effect.


2.6.3 Representations and Warranties Correct. All of Borrower’s representations
and warranties contained in this Credit Agreement and in any other Loan Document
shall be true and correct in all material respects on the date the Loan funds
are disbursed, and Borrower shall have delivered to Lenders a certificate
executed by an Authorized Officer to such effect.


2.6.4 No Event of Default. No Event of Default shall have occurred, and Borrower
shall have delivered to Lenders a certificate executed by an Authorized Officer
to such effect.


2.6.5 Independent Verification. Borrower must provide for Lenders’ review and
acceptance such documentation as may be required by Lenders to ensure Borrower
is in compliance with the terms and conditions of this Credit Agreement,
including, without limitation, resolutions of Borrower’s board of directors or a
duly constituted and authorized committee thereof, certified by the secretary or
an assistant secretary of the corporation, authorizing the execution and
delivery of this Agreement and the other Loan Documents and performance of
Borrower’s obligations hereunder and thereunder.


2.6.6 Shares. Prior to the initial Draw under this Credit Agreement, Borrower
must have issued the Shares to Lenders as described in Section 4 of this Credit
Agreement.


2.6.7 Closing Costs. Borrower must have paid all attorneys’ fees (not to exceed
$2,500 for all Lenders in the aggregate) incurred by Lenders in connection with
the preparation, execution, and delivery of the Loan Documents, and all reports
and notices required to be filed by Lenders or their respective affiliates under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), in
connection with this Agreement and Lenders’ receipt of the Shares.


2.7 Amended Promissory Notes. Except for such Notes as may be paid in full upon
the Maturity Date, each original Note dated April 12, 2006 (“Original Note”)
shall be exchanged for an amended Note in the form of EXHIBIT A-1. Each Lender
holding an Original Note shall tender their Original Note for an amended Note.
Until such time an Original Note is

5

--------------------------------------------------------------------------------



tendered to Borrower and an amended Note is delivered to the Lender in exchange,
the Original Note shall be deemed to include all of the terms set forth in
EXHIBIT A-1.


3. Terms of Payment.


3.1 Interest. Interest shall accrue and be payable at the rate of (a) 10% per
annum on the outstanding principal balance of the Loan through October 31, 2007,
and (b) 12% per annum on the outstanding principal balance of the Loan from
October 31, 2007 until the Maturity Date or any earlier date on which the
principal balance is paid in full. Interest shall accrue from the date of each
disbursement of principal pursuant to a Draw. Accrued interest shall be paid
with principal on the Maturity Date. Interest will be charged on that part of
outstanding principal of the Loan which has not been paid and shall be
calculated on the basis of a 360-day year and a 30-day month.


3.2 Payment of Principal. The outstanding principal balance of the Loan,
together with accrued interest, shall be paid in full on the Maturity Date.


3.2.1 Mandatory Prepayment of Principal. In the event that Borrower receives
Earmarked Funds, Borrower shall use the Earmarked Funds to prepay principal,
plus accrued interest, within two business days after such Earmarked Funds are
received by Borrower, and the amount of principal so prepaid shall reduce the
Maximum Loan Amount.


3.3 Optional Prepayment of Principal. Borrower may prepay principal, with
accrued interest, at any time and the amount of principal so prepaid shall be
available for further Draws by Borrower during the Draw Period to the extent
that the prepayment of principal was not required under Section 3.2.1.


3.4 Default Interest Rate; Late Payment Charge. In the event that any payment of
principal or interest is not paid within five (5) days from on the date on which
the same is due and payable, such payment shall continue as an obligation of the
Borrower, and interest thereon from the due date of such payment and interest on
the entire unpaid balance of the Loan shall accrue until paid in full at the
lesser of (i) fifteen percent (15%) per annum, or (ii) the highest interest rate
permitted under applicable law (the “Default Rate”). From and after the Maturity
Date or upon acceleration of the Note, the entire unpaid principal balance of
the Loan with all unpaid interest accrued thereon, and any and all other fees
and charges then due at such maturity, shall bear interest at the Default Rate.


3.5 Date of Payment. If the date on which a payment of principal or interest on
the Loan is due is a day other than a Business Day, then payment of such
principal or interest need not be made on such date but may be made on the next
succeeding Business Day.


3.6 Application of Payments. All payments shall be applied first to costs of
collection, next to late charges or other sums owing Lenders, next to accrued
interest, and then to principal, or in such other order or proportion as
Lenders, in their sole discretion, may determine.

6

--------------------------------------------------------------------------------





3.7 Currency. All payments shall be made in United States Dollars.


4. Shares. As consideration for Lenders making the Credit Facility available to
Borrower, Borrower has issued 33,333 Shares to Lenders who were parties to this
Agreement on April 12, 2006. As consideration for Lenders making the amended
Credit Facility available to Borrower, Borrower shall issue and deliver to
Lenders one Share for each five dollars of the Loan commitment of the Lender
shown on Schedule I. No fractional Shares shall be issued.


5. Events of Default. The following shall constitute Events of Default: (a) the
default of Borrower in the payment of any interest or principal due under this
Credit Agreement or the Note held by any Lender; (b) the failure of Borrower to
perform or observe any other term or provision of, or covenant, agreement, or
obligation under, this Credit Agreement or any other Loan Document; (c) any act,
omission, or other event that constitutes an “Event of Default” under the Note
or the Security Agreement; (d) any representation or warranty of Borrower
contained in this Credit Agreement or in any other Loan Document, or in any
certificate delivered by Borrower pursuant to this Credit Agreement or any other
Loan Document, is false or incorrect in any material respect when made or given;
(e) Borrower becoming the subject of any order for relief in a proceeding under
any Debtor Relief Law; (f) Borrower making an assignment for the benefit of
creditors, other than repayment of the Loan, in whole or in part, to Lenders;
(g) Borrower applying for or consenting to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator, or similar officer
for it or for all or any part of its property or assets; (h) the appointment of
any receiver, trustee, custodian, conservator, liquidator, rehabilitator, or
similar officer for Borrower, or for all or any part of the property or assets
of Borrower, without the application or consent Borrower if such appointment
continues undischarged or unstayed for sixty (60) calendar days; (i) Borrower
instituting or consenting to any proceeding under any Debtor Relief Law with
respect to Borrower, or all or any part of its property or assets, or the
institution of any similar case or proceeding without the consent of Borrower,
if such case or proceeding continues undismissed or unstayed for sixty (60)
calendar days; (j) the dissolution or liquidation of Borrower, or the winding-up
of the business or affairs of Borrower; (k) the taking of any action by Borrower
to initiate any of the actions described in clauses (e) through (j) of this
paragraph; (l) the issuance or levy of any judgment, writ, warrant of attachment
or execution or similar process against all or any material part of the property
or assets of Borrower if such process is not released, vacated or fully bonded
within sixty (60) calendar days after its issue or levy; or (m) any breach or
default by Borrower under any loan agreement, promissory note, or other
instrument evidencing indebtedness payable to a third party.


5.1 Remedies On Default.1.6Remedies On Default. Upon the occurrence of an Event
of Default, at Lender’s option, all unpaid principal and accrued interest, and
all other amounts payable to Lender under this Credit Facility and any other
Loan Document shall become immediately due and payable without presentment,
demand, notice of non-payment, protest, or notice of non-payment, provided that
no notice or demand shall be required if the Event of Default is a proceeding
under any Debtor Relief Law. Each Lender also shall have all other rights,
powers, and remedies available under this Credit Agreement and the Note or any
other Loan Document, or accorded by law or at equity. All

7

--------------------------------------------------------------------------------



rights, powers, and remedies of a Lender may be exercised at any time by the
Lender and from time to time after the occurrence of an Event of Default. All
rights, powers, and remedies of a Lender in connection with this Credit
Agreement and the Note and any Loan Document are cumulative and not exclusive
and shall be in addition to any other rights, powers, or remedies provided by
law or equity.


6. Representations and Warranties of Borrower. Borrower represents and warrants
to Lenders the following:


6.1 Organization; Capitalization. Borrower is a corporation duly organized,
validly existing and in good standing under the laws of the state of California
and has all requisite corporate power and authority to own its property and to
carry on its business as now being conducted.


6.2 Authority; Enforceability. Borrower has the power and authority to execute
and deliver this Credit Agreement and each of the other Loan Documents, and to
perform all of Borrower’s obligations under this Credit Agreement and the other
Loan Documents. This Credit Agreement and each of the other Loan Agreements has
been duly authorized by, and is the valid and binding agreement and obligation
of, Borrower, enforceable in accordance with its respective terms, except to the
extent limited by any bankruptcy, insolvency, or similar law affecting the
rights of creditors generally. There are no corporate, contractual, statutory,
regulatory, judicial, or other restrictions of any kind upon the power and
authority of Borrower to execute and deliver this Credit Agreement or any other
Loan Document, and to consummate the transactions contemplated by this Credit
Agreement and the other Loan Documents, including, without limitation: (a) the
payment of all principal and interest that may become due on the Loan; and (b)
the issuance of the Shares. No action, approval or consent by, or notice to or
filing with, any federal, state, municipal or other governmental department,
commission, agency, regulatory authority, or court is necessary to make this
Credit Agreement or the other Loan Documents the valid agreements binding upon
Borrower in accordance with their respective terms, or to consummate the
transactions contemplated by this Credit Agreement and the other Loan Documents.


6.3 No Conflict. The execution and delivery of this Credit Agreement and the
other Loan Documents, and the consummation of the transactions contemplated by
this Credit Agreement and the other Loan Documents, do not and will not (a)
violate any provisions of (i) any rule, regulation, statute, or law, or (ii) the
terms of any order, writ or decree of any court or judicial or regulatory
authority or body, or (iii) the Articles of Incorporation or Bylaws of Borrower,
and (b) conflict with or result in a breach of any condition or provision or
constitute a default under or pursuant to the terms of any contract, mortgage,
lien, lease, agreement, debenture or instrument to which Borrower or any
Subsidiary is a party, or which is or purports to be binding upon Borrower, any
Subsidiary, or upon any of their respective properties, and (c) result in the
creation or imposition of any lien, charge or encumbrance upon any of the assets
or properties of Borrower or any Subsidiary.

8

--------------------------------------------------------------------------------


                              6.4 Shares. When issued pursuant to this
Agreement, the Shares will be validly issued and outstanding, fully paid and
non-assessable.


6.5 Accuracy of Information. Borrower has delivered to Lenders a copy of its
annual report on Form 10-KSB for the fiscal year ended December 31, 2006, and
quarterly reports on Form 10-QSB for the fiscal quarter and six months ended
June 30, 2007, and all Current Reports on Form 8-K filed by Borrower since June
30, 2007 (the “Disclosure Documents”). The financial statements contained in the
Disclosure Documents were prepared in accordance with generally accepted
accounting principles, consistently applied, and accurately reflect the
financial condition and results of operations of Borrower at and as of the dates
reported. All financial information and other information contained in the
Disclosure Documents was true and correct in all material respects when such
reports were filed under the Exchange Act.


6.6 Taxes. Borrower has filed when due all federal, state and local income tax
returns and has filed when due all other returns with respect to taxes which are
required to be filed with the Internal Revenue Service and the appropriate
authorities of the jurisdictions where business is transacted by them. All items
and entries provided for or reflected in such returns are correct and are made
on a proper basis. All amounts, if any, required to be paid, as shown on such
returns, have been paid. None of such tax returns has been audited. There are no
suits, actions, claims, or investigations, inquiries or proceedings now pending
against Borrower in respect of taxes, governmental charges or assessments, nor
are there any matters under discussion with any governmental authority relating
to taxes, governmental charges or assessments asserted by any such authority.


6.7 Litigation. Except as disclosed in the Disclosure Documents, there are no
lawsuits, arbitration proceedings, administrative proceedings, actions or claims
pending or threatened against Borrower. No fine, penalty or other sanction has
been imposed by any federal, state, local or municipal court, judicial,
administrative or regulatory body or authority against Borrower. There is no
outstanding order, writ, injunction or degree of any court, administrative
agency or governmental body or arbitration tribunal against or affecting
Borrower or any of its respective properties, assets, business or prospects.


7. Affirmative Covenants. During the Draw Period, and until such time as the
entire principal balance and accrued interest on the Loan, and all other amounts
payable by Borrower under this Credit Agreement or any other Loan Document have
been paid in full, Borrower shall comply with the following covenants and
agreements:


7.1 Furnish Information. Borrower will, at any Lender’s request, furnish
information to Lender relating to Borrower’s business and financial affairs and
permit Lender to examine Borrower’s books and records.

9

--------------------------------------------------------------------------------


                              7.2 Comply with Terms and Conditions. Borrower
will comply with all terms and conditions of all other Loan Documents.


7.3 Financial Reports. Borrower will file with the Securities and Exchange
Commission, when due, all quarterly reports, annual reports, current reports,
and other documents required pursuant to the Exchange Act.


7.4 Limitation on Dividends and Other Distributions by Borrower. Borrower shall
not declare or pay any dividend or other distribution of cash, other property
(excluding shares of capital stock and options, warrants or other rights to
acquire capital stock or stock purchase warrants of Borrower), or evidences of
indebtedness, on account of or with respect to any shares of capital stock.


7.5 Insurance. Borrower will, and will cause its Subsidiaries, to maintain
insurance with responsible carriers against such risks and in such amounts as is
customarily carried by similar businesses with such deductible as are
customarily carried by similar businesses of similar size, including, without
limitation, property and casualty loss, workers’ compensation and interruption
of business insurance.


7.6 Fees and Charges of Attorneys and Others.1.9Fees and Charges of Attorneys
and Others. In the event that a Lender employs attorneys, accountants,
appraisers, consultants, or other professional assistance, excluding the
services of any such person who is a direct employee of a Lender, in connection
with any of the following, then, the reasonable amount of costs, expenses, and
fees incurred by the Lender shall be payable on demand. A Lender may, at its
option, add the amount of such costs, expenses, and reasonable fees to the
principal amount of the Loan. A Lender thereafter may charge interest on such
amount at the interest rate then applicable to the principal. Costs, expenses,
and reasonable fees of professionals covered by this provision include such
charges for the following:


7.7 The preparation, modification, or renewal of this Credit Agreement and the
Note, or any other documentation incident to the loan transaction;


7.8 Any litigation, dispute, proceeding or action, whether instituted by Lender,
Borrower, or any other person, relating to the Note or this Agreement, including
representation of Lender in any bankruptcy, insolvency, or reorganization case
or proceeding instituted by or against Borrower, and any attempt by Lender to
enforce any rights against Borrower;


7.9 In the event of bankruptcy or insolvency proceedings (whether state or
federal) instituted by or against Borrower or involving the Borrower or Property
of the Borrower, the Lender may recover all costs, expenses, and reasonable
attorney fees incurred to protect or defend Lender’s rights under the Note, and
other documents underlying the loan transactions whether such costs, expenses,
and attorney fees be contractual or bankruptcy related, including costs,
expenses, and attorney fees for meetings, sessions, matters, proceedings and
litigation involving issues solely

10

--------------------------------------------------------------------------------



distinct to federal bankruptcy law, rules and proceedings as well as other
federal and state litigation and proceedings;


7.10 The inspection, verification, protection, collection, processing, sale,
liquidation, or disposition of security given for the Note;


7.11 The preparation and filing of all reports required to be filed by Lender
under the Exchange Act during the term of this Credit Agreement in connection
with the ownership, acquisition, or disposition of theShares, or other equity
securities issued by Borrower.


8. Maximum Permitted Interest. No provision of this Credit Agreement or any
other Loan Document, or any transaction related thereto, shall be construed or
so operate as to require the Borrower to pay interest at a greater rate than the
maximum allowed by applicable state or federal law. Should any interest or other
charges paid or payable by the Borrower in connection with the Loan result in
the computation or earning of interest in excess of the maximum allowed by
applicable state or federal law, then any and all such excess shall be and the
same is hereby waived by Lender, and any and all such excess paid shall be
credited automatically against and in reduction of the outstanding principal
balance due of the Loan, and the portion of said excess which exceeds such
principal balance shall be paid by Lender to the Borrower.


9. Governing Law. This Credit Agreement shall be construed and governed in all
respects by the laws of the State of California.


10. Successors and Assigns. The provisions of this Credit Agreement shall inure
to the benefit of, and be binding upon, the respective successors, assigns,
heirs, executors and administrators of Borrower and Lenders.


11. Entire Agreement; Amendment. This Credit Agreement and the other Loan
Documents constitute the full and entire understanding and agreement among the
parties with regard to the subject matter thereof. This Credit Agreement and any
term of this Credit Agreement may be amended, waived, discharged or terminated
only by a written instrument signed by the party to be charged.


12. Survival. Borrower’s representations and warranties contained in this Credit
Agreement shall survive the funding of each Draw and any investigation made by
any party until the Loan is repaid in full.


13. Notices. All notices and other communications required or permitted to be
given pursuant to this Agreement shall be in writing and shall be deemed given
four (4) days after being deposited in the United States mail, certified postage
prepaid, return receipt requested, or when delivered by hand, by messenger or
express air freight service, in any case addressed to the Lenders at their
respective addresses shown on Schedule I, or to Borrower as follows:

11

--------------------------------------------------------------------------------





BioTime, Inc.
6121 Hollis Street
Emeryville, California 94608
Attention: Steven Seinberg, Chief Financial Officer
FAX: (510) 350-2948


with a copy to:
Richard S. Soroko, Esq.
Lippenberger, Thompson, Welch, Soroko & Gilbert LLP
201 Tamal Vista, Blvd.
Corte Madera, California 94925


Any party may change its address for the purpose of this Section 13 by giving
notice to each other party in accordance with this Section 13.


14. Delays and Omissions. No delay or omission to exercise any right, power, or
remedy accruing to a Lender, upon any breach or default of Borrower under this
Credit Agreement or any other Loan Document, shall impair any such right, power,
or remedy of the Lender, nor shall it be construed to be a waiver of, or an
acquiescence in, any such breach or default or any similar breach or default
thereafter occurring; nor shall any waiver of any single breach or default be
deemed a waiver of any other breach or default theretofore or thereafter
occurring. Any waiver, permit, consent, or approval of any kind or character on
the part of a Lender of any breach or default by Borrower under this Credit
Agreement or any other Loan Document, or any waiver of any provisions or
conditions of this Credit Agreement or any other Loan Document by a Lender, must
be made in writing, and shall be effective only to the extent specifically set
forth in such writing. All remedies either under this Agreement or by law and
otherwise afforded to any party shall be cumulative and not alternative.




15. Rules of Construction.


15.1 Titles and Subtitles. The titles or headings of the Sections and paragraphs
of this Credit Agreement are for convenience of reference only and are not to be
considered in construing this Credit Agreement.


15.2 Singular; Plural. Whenever appropriate in this Agreement, terms in the
singular form shall include the plural (and vice versa) and any gender form
shall include all others.


15.3 Section Headings. Section headings are for the convenience of the parties
and do not form a part of this Agreement.

12

--------------------------------------------------------------------------------


                              15.4 Sections and Other References. References in
this Agreement to sections, paragraphs, and exhibits are references to articles,
sections, and paragraphs in this Agreement and schedules and exhibits attached
to this Agreement unless specified otherwise.


15.5 Severability.1.18Severability. If one or more provisions of this Credit
Agreement are held to be unenforceable under applicable law, each such
unenforceable provision shall be excluded from this Credit Agreement and the
balance of this Credit Agreement shall be interpreted as if each such
unenforceable provision were so excluded, and the balance of this Credit
Agreement as so interpreted shall be enforceable in accordance with its terms.


16. Counterparts. This Credit Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.


17. Investment Representations. Each Lender represents and warrants to Borrower
that:


17.1 Lender is relying on the information provided in the Disclosure Documents
or otherwise communicated to Lender in writing by Borrower. Lender has not
relied on any statement or representations inconsistent with those contained in
the Disclosure Documents. Lender has had a reasonable opportunity to ask
questions of and receive answers from the executive officers and directors of
Borrower, or one or more of its officers, concerning Borrower and to obtain
additional information, to the extent possessed or obtainable without
unreasonable effort or expense, necessary to verify the information in the
Disclosure Documents. All such questions have been answered to Lender’s
satisfaction;


17.2 Lender understands that the Shares are being offered and sold without
registration under the Securities Act of 1933, as amended (the “Act”) or
qualification under the California Corporate Securities Law of 1968, or under
the laws of other states, in reliance upon the exemptions from such registration
and qualification requirements for non-public offerings. Lender acknowledges and
understands that the availability of the aforesaid exemptions depends in part
upon the accuracy of certain of the representations, declarations and warranties
contained herein, which Lender hereby makes with the intent that they may be
relied upon by Borrower and its officers and directors in determining Lender’s
suitability to acquire the Shares. Lender understands and acknowledges that no
federal, state or other agency has reviewed or endorsed the offering of the
Shares or made any finding or determination as to the fairness of the offering
or completeness of the information in the Disclosure Documents;


17.3 Lender understands that the Shares may not be offered, sold, or transferred
in any manner unless subsequently registered under the Act, or unless there is
an exemption from such registration available for such offer, sale or transfer;

13

--------------------------------------------------------------------------------


                              17.4  Lender has such knowledge and experience in
financial and business matters to enable Lender to utilize the information
contained in the Disclosure Documents, or otherwise made available to Lender to
evaluate the merits and risks of an investment in the Shares and to make an
informed investment decision with respect thereto.


17.5 Lender is acquiring the Shares solely for Lender’s own account and for
long-term investment purposes, and not with a view to, or for sale in connection
with, any distribution of the Shares; and


17.6 Lender is an “accredited investor,” as such term is defined in Regulation D
promulgated under the Act.


18. Registration Rights.


18.1  Borrower agrees, at its expense, upon written request from the Lenders, to
use commercially reasonable efforts to register under the Act, the Shares and to
take such other actions as may be necessary to allow the Shares to be freely
tradable, without restrictions, in compliance with all regulatory requirements.
A written request for registration shall specify the quantity of the Shares
intended to be sold, the plan of distribution and the identity of the sellers,
which may include the Lender and assignees of its rights hereunder
(collectively, “Selling Securities Holders”), and whether the registration shall
be pursuant to an underwritten public offering or a “shelf’ registration
pursuant to Rule 415 (or similar rule that may be adopted by the Securities and
Exchange Commission). Borrower shall not be obligated to file more than two such
registration statements, other than registration statements on Form S-3.
Borrower shall use commercially reasonable efforts keep such registration
statements effective for a period of at least nine months, except that
registration statements on Form S-3 shall be kept effective for at least three
years (or such lesser period as the parties may agree, but in no event beyond
the completion of the distribution or distributions being made pursuant
thereto). Borrower shall utilize Form S-3 if it qualifies for such use. Borrower
shall make all filings required with respect to the registration statements and
will use commercially reasonable efforts to cause such filings to become
effective, so that the Shares being registered shall be registered or qualified
for sale under the securities or blue sky laws of such jurisdictions as shall be
reasonably appropriate for distribution of the Shares covered by the
registration statement. Borrower will furnish to the Selling Securities Holders
such numbers of copies of a prospectus, including a preliminary prospectus, in
conformity with the requirements of the Act and such other related documents as
the Selling Securities Holders may reasonably request in order to effect the
sale of the Shares. To effect any offering pursuant to a registration statement
under this Section, Borrower shall enter into an agreement containing customary
representations and warranties, and indemnification and contribution provisions,
all for the benefit of Selling Securities Holders, and, in the case of an
underwritten public offering. an underwriting agreement with an investment
banking firm selected by the Lender and reasonably acceptable to Borrower,
containing such customary representations and warranties, and indemnification
and contribution provisions Borrower shall have no obligation to make any cash
settlement or payment to the Lenders or any holder of Shares or to issue any
additional Shares in the event that Borrower is unable to effect or

14

--------------------------------------------------------------------------------



maintain in effect the registration of the Shares under the Act or any state
securities law despite Borrower’s commercially reasonable efforts so to do.


18.2 If, at any time, Borrower proposes to register any of its securities under
the Act (otherwise than pursuant to Section 18.1 above or on a Form S-8 if such
form cannot be used for registration of the Shares pursuant to its terms),
Borrower shall, as promptly as practicable, give written notice to the Lender.
Borrower shall include in such registration statement the Shares proposed to be
sold by the Selling Securities Holders. Notwithstanding the foregoing, if the
offering of Borrower’s securities is to be made through underwriters, Borrower
shall not be required to include the Shares if and to the extent that the
managing underwriter reasonably believes in good faith that such inclusion would
materially adversely affect such offering unless the Selling Securities Holders
agree to postpone their sales until 10 days after the distribution is completed.


18.3 Borrower shall pay the cost of the registration statements filed pursuant
to this Agreement, including without limitation all registration and filing
fees, fees and expenses of compliance with securities or blue sky laws
(including counsel’s fees and expenses in connection therewith), printing
expenses, messenger and delivery expenses, internal expenses of Borrower,
listing fees and expenses, and fees and expenses of Borrower’s counsel,
independent accountants and other persons retained or employed by Borrower.
Selling Securities Holders shall pay any underwriters discounts applicable to
the Shares.


19. Legends. The Shares issued pursuant to this Agreement shall bear an
appropriate legend, conspicuously disclosing the restrictions on transfer under
the Act until the same are registered for sale under the Act. Borrower agrees
that upon the sale of the Shares pursuant to a registration statement or an
exemption, upon the presentation of the certificates containing such a legend to
it’s transfer agent, it will remove such legend. Borrower further agrees to
remove the legend at such time as registration under the Act shall no longer be
required.

15

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.




BORROWER: 


BIOTIME, INC.




By      /s/ Michael D.
West                                                              




Title   CEO                             
                                                          




By      /s/ Judith
Segall                                                                           
                                                                           




Title  VP & Secretary; Member, Office of the President              



LENDERS: 


        /s/ Alfred D.
Kingsley                                                                
Alfred D. Kingsley




       /s/ George Karfunkel                                         
                         
George Karfunkel






       /s/ Richard
Lowish                                                                       
Richard Lowish

16

--------------------------------------------------------------------------------



Broadwood Partners, L.P.


By: Broadwood Capital, Inc., General Partner of Broadwood Partners, L.P.




By:   /s/ Neal C. Bradsher                     
Neal C. Bradsher, President



17

--------------------------------------------------------------------------------



SCHEDULE I




Name and Address
Of Lender      Amount of Loan Commitment


Alfred D.
Kingsley                                                                     
$250,000
150 East 57th Street, Suite 24E
New York, NY 10022
FAX: (212) 207-3901


George
Karfunkel                                                                      
$250,000
59 Maiden Lane
New York, NY 10038
FAX (212) 921-8340


Richard
Lowish                                                                          
$250,000
85 Elm Grove Road
Barnes SW13 OBX, London
England
FAX 011-44-207-929-3994


Broadwood Partners,
L.P.                                                          $250,000
724 Fifth Avenue
9th Floor
New York, NY 10019
FAX: (212) 508-5756

18

--------------------------------------------------------------------------------




 
 
 


 
EXHIBIT A-1
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
AMENDED AND RESTATED REVOLVING CREDIT NOTE
 
 
$100,000                                                                                                                                                                                                      
April 12, 2006


FOR VALUE RECEIVED, the undersigned, BioTime, Inc., a California corporation
(“Borrower”) hereby promises to pay to the order of ___________("Lender") the
principal sum of ONE HUNDRED THOUSAND ($100,000) or such lesser amount as may
from time to time be outstanding as the Loan pursuant to that certain First
Amended and Restated Revolving Line of Credit Agreement, dated October __, 2007,
between Borrower and Lender (the "Credit Agreement"), together with interest on
the unpaid balance of the Loan at the rate or rates hereinafter set forth. This
Amended and Restated Revolving Credit Note is one of the Notes described in the
Credit Agreement. All capitalized terms not otherwise defined in this Note shall
have the meanings defined in the Credit Agreement.


1. Terms of Payment.


(a) Interest Rate. Interest shall accrue and be payable at the rate of (a) 10%
per annum on the outstanding principal balance of the Loan through October 31,
2007, and (b) 12% per annum on the outstanding principal balance of the Loan
from October 31, 2007 until the Maturity Date or such earlier date on which the
principal balance is paid in full. Interest shall accrue from the date of each
disbursement of principal pursuant to a Draw. Accrued interest shall be paid
with principal. Interest will be charged on that part of outstanding principal
of the Loan which has not been paid and shall be calculated on the basis of a
360-day year and a 30-day month.


(b) Payments of Principal. The outstanding principal balance of the Loan,
together with accrued interest, shall be paid in full on the Maturity Date.


(c) Mandatory Prepayment of Principal. In the event that Borrower receives
Earmarked Funds, Borrower shall use the Earmarked Funds to prepay principal,
plus accrued interest, within two business days after such Earmarked Funds are
received by Borrower, and the amount of principal so prepaid shall reduce the
Maximum Loan Amount.


(d) Optional Prepayment of Principal. Borrower may prepay principal, with
accrued interest, at any time and the amount of principal so prepaid shall be
available for further Draws by Borrower during the Draw Period to the extent
that the prepayment of principal was not required under paragraph (c) of this
Section 1.


(e) Default Interest Rate. In the event that any payment of principal or
interest is not paid within five (5) days from on the date on which the same is
due and payable, such payment shall continue as an obligation of the Borrower,
and interest thereon from the due date of such payment and interest on the
entire unpaid balance of the Loan shall accrue until paid


--------------------------------------------------------------------------------



in full at the lesser of (i) fifteen percent (15%) per annum, or (ii) the
highest interest rate permitted under applicable law (the "Default Rate"). From
and after the Maturity Date or upon acceleration of the Note, the entire unpaid
principal balance of the Loan with all unpaid interest accrued thereon, and any
and all other fees and charges then due at such maturity, shall bear interest at
the Default Rate.


(f) Date of Payment. If the date on which a payment of principal or interest on
the Loan is due is a day other than a Business Day, then payment of such
principal or interest need not be made on such date but may be made on the next
succeeding Business Day.


(g) Application of Payments. All payments shall be applied first to costs of
collection, next to late charges or other sums owing Lender, next to accrued
interest, and then to principal, or in such other order or proportion as Lender,
in its sole discretion, may determine.


(h) Currency. All payments shall be made in United States Dollars.


2. Events of Default. The following shall constitute Events of Default: (a) the
default of Borrower in the payment of any interest or principal due under this
Note or the Credit Agreement or any other Note arising under the Credit
Agreement; (b) the failure of Borrower to perform or observe any other term or
provision of this Note, or any other Note arising under the Credit Agreement, or
any term, provision, covenant, or agreement in the Credit Agreement or any other
Loan Document; (c) any act, omission, or other event that constitutes an "Event
of Default" under the Credit Agreement; (d) any representation or warranty of
Borrower contained in the Credit Agreement or in any other Loan Document, or in
any certificate delivered by Borrower pursuant to the Credit Agreement or any
other Loan Document, is false or incorrect in any material respect when made or
given; (e) Borrower becoming the subject of any order for relief in a proceeding
under any Debtor Relief Law (as defined below); (f) Borrower making an
assignment for the benefit of creditors; other than repayment of the Loan, in
whole or in part, to Lenders; (g) Borrower applying for or consenting to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator, or similar officer for it or for all or any part of its property
or assets; (h) the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator, or similar officer for Borrower, or for all or any
part of the property or assets of Borrower, without the application or consent
Borrower, if such appointment continues undischarged or unstayed for sixty (60)
calendar days; (i) Borrower instituting or consenting to any proceeding under
any Debtor Relief Law with respect to Borrower or all or any part of its
property or assets, or the institution of any similar case or proceeding without
the consent of Borrower, if such case or proceeding continues undismissed or
unstayed for sixty (60) calendar days; (j) the dissolution or liquidation of
Borrower, or the winding-up of the business or affairs of Borrower; (k) the
taking of any action by Borrower to initiate any of the actions described in
clauses (e) through (j) of this paragraph; (l) the issuance or levy of any
judgment, writ, warrant of attachment or execution or similar process against
all or any material part of the property or assets of Borrower if such process
is not released, vacated or fully bonded within sixty (60) calendar days after
its issue or levy; or (m) any breach or default by Borrower under any loan

2

--------------------------------------------------------------------------------



agreement, promissory note, or other instrument evidencing indebtedness payable
to a third party. As used in this Note, the term "Debtor Relief Law" means the
Bankruptcy Code of the United States of America, as amended, or any other
applicable liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief law affecting
the rights of creditors generally.


3. Remedies On Default. Upon the occurrence of an Event of Default, at Lender's
option, all unpaid principal and accrued interest, and all other amounts payable
under this Note shall become immediately due and payable without presentment,
demand, notice of non-payment, protest, or notice of non-payment. Lender also
shall have all other rights, powers, and remedies available under the Credit
Agreement and any other Loan Document, or accorded by law or at equity. All
rights, powers, and remedies of Lender may be exercised at any time by Lender
and from time to time after the occurrence of an Event of Default. All rights,
powers, and remedies of Lender in connection with this Note and any other Loan
Document are cumulative and not exclusive and shall be in addition to any other
rights, powers, or remedies provided by law or equity.


4.  Miscellaneous.


(a) Borrower and all guarantors and endorsers of this Note severally waive (i)
presentment, demand, protest, notice of dishonor, and all other notices; (ii)
any release or discharge arising from any extension of time, discharge of a
prior party, release of any or all of the security for this Note, and (iii) any
other cause of release or discharge other than actual payment in full of all
indebtedness evidenced by or arising under this Note.


(b) No delay or omission of Lender to exercise any right, whether before or
after an Event of Default, shall impair any such right or shall be construed to
be a waiver of any right or default, and the acceptance of any past-due amount
at any time by the Lender shall not be deemed to be a waiver of the right to
require prompt payment when due of any other amounts then or thereafter due and
payable. The Lender shall not be deemed, by any act or omission, to have waived
any of Lender's rights or remedies under this Note unless such waiver is in
writing and signed by Lender and then only to the extent specifically set forth
in such writing. A waiver with reference to one event shall not be construed as
continuing or as a bar to or waiver of any right or remedy as to a subsequent
event.


(c) Lender may accept, indorse, present for payment, and negotiate checks marked
"payment in full" or with words of similar effect without waiving Lender's right
to collect from Borrower the full amount owed by Borrower.


(d) Time is of the essence under this Note. Upon any Event of Default, the
Lender may exercise all rights and remedies provided for in this Note and by
law, including, but not limited to, the right to immediate payment in full of
this Note.

3

--------------------------------------------------------------------------------





(e) The rights and remedies of the Lender as provided in this Note, in the
Credit Agreement, and in the Security Agreement and in law or equity, shall be
cumulative and concurrent, and may be pursued singularly, successively, or
together at the sole discretion of the Lender, and may be exercised as often as
occasion therefor shall occur; and the failure to exercise any such right or
remedy shall in no event be construed as a waiver or a release of any such right
or remedy.


(f) It is expressly agreed that if this Note is referred to an attorney or if
suit is brought to collect this Note or any amount due under this Note, or to
enforce or protect any rights conferred upon Lender by this Note then Borrower
promises and agrees to pay on demand all costs, including without limitation,
reasonable attorneys' fees, incurred by Lender in the enforcement of Lender's
rights and remedies under this Note, and such other agreements.


(g) The terms, covenants, and conditions contained in this Note shall be binding
upon the heirs, executors, administrators, successors, and assigns of Borrower,
and each of them, and shall inure to the benefit of the heirs, executors,
administrators, successors and assigns of Lender.


(h) This Note shall be construed under and governed by the laws of the State of
California without regard to conflicts of law.


(i) No provision of this Note shall be construed or so operate as to require the
Borrower to pay interest at a greater rate than the maximum allowed by
applicable state or federal law. Should any interest or other charges paid or
payable by the Borrower in connection with this Note or the Loan result in the
computation or earning of interest in excess of the maximum allowed by
applicable state or federal law, then any and all such excess shall be and the
same is hereby waived by Lender, and any and all such excess paid shall be
credited automatically against and in reduction of the outstanding principal
balance due of the Loan, and the portion of said excess which exceeds such
principal balance shall be paid by Lender to the Borrower.


BORROWER:  BIOTIME, INC.


By _____________________________________________
Title ___________________________________________


By _____________________________________________
Title ___________________________________________







4

--------------------------------------------------------------------------------


 
 
 
 
EXHIBIT A-2
 
 
 
 
 
 

--------------------------------------------------------------------------------




REVOLVING CREDIT NOTE
 
 
$___________                                                                                                                                                                                          October
__, 2007


FOR VALUE RECEIVED, the undersigned, BioTime, Inc., a California corporation
(Borrower") hereby promises to pay to the order of ___________("Lender") the
principal sum of _____________ DOLLARS ($_______________) or such lesser amount
as may from time to time be outstanding as the Loan pursuant to that certain
First Amended and Restated Revolving Line of Credit Agreement, dated October __,
2007, between Borrower and Lender (the "Credit Agreement"), together with
interest on the unpaid balance of the Loan at the rate or rates hereinafter set
forth. This Revolving Credit Note is one of the Notes described in the Credit
Agreement. All capitalized terms not otherwise defined in this Note shall have
the meanings defined in the Credit Agreement.


1. Terms of Payment.


(a) Interest Rate. Interest shall accrue and be payable at the rate of 12% per
annum on the outstanding principal balance of the Loan. Interest shall accrue
from the date of each disbursement of principal pursuant to a Draw. Accrued
interest shall be paid with principal. Interest will be charged on that part of
outstanding principal of the Loan which has not been paid and shall be
calculated on the basis of a 360-day year and a 30-day month.


(b) Payments of Principal. The outstanding principal balance of the Loan,
together with accrued interest, shall be paid in full on the Maturity Date.


(c) Mandatory Prepayment of Principal. In the event that Borrower receives
Earmarked Funds, Borrower shall use the Earmarked Funds to prepay principal,
plus accrued interest, within two business days after such Earmarked Funds are
received by Borrower, and the amount of principal so prepaid shall reduce the
Maximum Loan Amount.


(d) Optional Prepayment of Principal. Borrower may prepay principal, with
accrued interest, at any time and the amount of principal so prepaid shall be
available for further Draws by Borrower during the Draw Period to the extent
that the prepayment of principal was not required under paragraph (c) of this
Section 1.
 
(e) Default Interest Rate. In the event that any payment of principal or
interest is not paid within five (5) days from on the date on which the same is
due and payable, such payment shall continue as an obligation of the Borrower,
and interest thereon from the due date of such payment and interest on the
entire unpaid balance of the Loan shall accrue until paid in full at the lesser
of (i) fifteen percent (15%) per annum, or (ii) the highest interest rate
permitted under applicable law (the "Default Rate"). From and after the Maturity
Date or upon
1

--------------------------------------------------------------------------------


 
acceleration of the Note, the entire unpaid principal balance of the Loan with
all unpaid interest accrued thereon, and any and all other fees and charges then
due at such maturity, shall bear interest at the Default Rate.


(f) Date of Payment. If the date on which a payment of principal or interest on
the Loan is due is a day other than a Business Day, then payment of such
principal or interest need not be made on such date but may be made on the next
succeeding Business Day.


(g) Application of Payments. All payments shall be applied first to costs of
collection, next to late charges or other sums owing Lender, next to accrued
interest, and then to principal, or in such other order or proportion as Lender,
in its sole discretion, may determine.


(h) Currency. All payments shall be made in United States Dollars.

2. Events of Default. The following shall constitute Events of Default: (a) the
default of Borrower in the payment of any interest or principal due under this
Note or the Credit Agreement or any other Note arising under the Credit
Agreement; (b) the failure of Borrower to perform or observe any other term or
provision of this Note, or any other Note arising under the Credit Agreement, or
any term, provision, covenant, or agreement in the Credit Agreement or any other
Loan Document; (c) any act, omission, or other event that constitutes an "Event
of Default" under the Credit Agreement; (d) any representation or warranty of
Borrower contained in the Credit Agreement or in any other Loan Document, or in
any certificate delivered by Borrower pursuant to the Credit Agreement or any
other Loan Document, is false or incorrect in any material respect when made or
given; (e) Borrower becoming the subject of any order for relief in a proceeding
under any Debtor Relief Law (as defined below); (f) Borrower making an
assignment for the benefit of creditors; other than repayment of the Loan, in
whole or in part, to Lenders; (g) Borrower applying for or consenting to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator, or similar officer for it or for all or any part of its property
or assets; (h) the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator, or similar officer for Borrower, or for all or any
part of the property or assets of Borrower, without the application or consent
Borrower, if such appointment continues undischarged or unstayed for sixty (60)
calendar days; (i) Borrower instituting or consenting to any proceeding under
any Debtor Relief Law with respect to Borrower or all or any part of its
property or assets, or the institution of any similar case or proceeding without
the consent of Borrower, if such case or proceeding continues undismissed or
unstayed for sixty (60) calendar days; (j) the dissolution or liquidation of
Borrower, or the winding-up of the business or affairs of Borrower; (k) the
taking of any action by Borrower to initiate any of the actions described in
clauses (e) through (j) of this paragraph; (l) the issuance or levy of any
judgment, writ, warrant of attachment or execution or similar process against
all or any material part of the property or assets of Borrower if such process
is not released, vacated or fully bonded within sixty (60) calendar days after
its issue or levy; or (m) any breach or default by Borrower under any loan
agreement, promissory note, or other instrument evidencing indebtedness payable
to a third party. As used in this 
 
2

--------------------------------------------------------------------------------


 Note, the term "Debtor Relief Law" means the Bankruptcy Code of the United
States of America, as amended, or any other applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization, or similar debtor relief law affecting the rights of
creditors generally.


3. Remedies On Default. Upon the occurrence of an Event of Default, at Lender's
option, all unpaid principal and accrued interest, and all other amounts payable
under this Note shall become immediately due and payable without presentment,
demand, notice of non-payment, protest, or notice of non-payment. Lender also
shall have all other rights, powers, and remedies available under the Credit
Agreement and any other Loan Document, or accorded by law or at equity. All
rights, powers, and remedies of Lender may be exercised at any time by Lender
and from time to time after the occurrence of an Event of Default. All rights,
powers, and remedies of Lender in connection with this Note and any other Loan
Document are cumulative and not exclusive and shall be in addition to any other
rights, powers, or remedies provided by law or equity.


4.  Miscellaneous.


(a) Borrower and all guarantors and endorsers of this Note severally waive (i)
presentment, demand, protest, notice of dishonor, and all other notices; (ii)
any release or discharge arising from any extension of time, discharge of a
prior party, release of any or all of the security for this Note, and (iii) any
other cause of release or discharge other than actual payment in full of all
indebtedness evidenced by or arising under this Note.


(b) No delay or omission of Lender to exercise any right, whether before or
after an Event of Default, shall impair any such right or shall be construed to
be a waiver of any right or default, and the acceptance of any past-due amount
at any time by the Lender shall not be deemed to be a waiver of the right to
require prompt payment when due of any other amounts then or thereafter due and
payable. The Lender shall not be deemed, by any act or omission, to have waived
any of Lender's rights or remedies under this Note unless such waiver is in
writing and signed by Lender and then only to the extent specifically set forth
in such writing. A waiver with reference to one event shall not be construed as
continuing or as a bar to or waiver of any right or remedy as to a subsequent
event.


(c) Lender may accept, indorse, present for payment, and negotiate checks marked
"payment in full" or with words of similar effect without waiving Lender's right
to collect from Borrower the full amount owed by Borrower.


3

--------------------------------------------------------------------------------


 

(d) Time is of the essence under this Note. Upon any Event of Default, the
Lender may exercise all rights and remedies provided for in this Note and by
law, including, but not limited to, the right to immediate payment in full of
this Note.


(e) The rights and remedies of the Lender as provided in this Note, in the
Credit Agreement, and in the Security Agreement and in law or equity, shall be
cumulative and concurrent, and may be pursued singularly, successively, or
together at the sole discretion of the Lender, and may be exercised as often as
occasion therefor shall occur; and the failure to exercise any such right or
remedy shall in no event be construed as a waiver or a release of any such right
or remedy.


(f) It is expressly agreed that if this Note is referred to an attorney or if
suit is brought to collect this Note or any amount due under this Note, or to
enforce or protect any rights conferred upon Lender by this Note then Borrower
promises and agrees to pay on demand all costs, including without limitation,
reasonable attorneys' fees, incurred by Lender in the enforcement of Lender's
rights and remedies under this Note, and such other agreements.


(g) The terms, covenants, and conditions contained in this Note shall be binding
upon the heirs, executors, administrators, successors, and assigns of Borrower,
and each of them, and shall inure to the benefit of the heirs, executors,
administrators, successors and assigns of Lender.


(h) This Note shall be construed under and governed by the laws of the State of
California without regard to conflicts of law.


(i) No provision of this Note shall be construed or so operate as to require the
Borrower to pay interest at a greater rate than the maximum allowed by
applicable state or federal law. Should any interest or other charges paid or
payable by the Borrower in connection with this Note or the Loan result in the
computation or earning of interest in excess of the maximum allowed by
applicable state or federal law, then any and all such excess shall be and the
same is hereby waived by Lender, and any and all such excess paid shall be
credited automatically against and in reduction of the outstanding principal
balance due of the Loan, and the portion of said excess which exceeds such
principal balance shall be paid by Lender to the Borrower.


BORROWER:  BIOTIME, INC.


By _____________________________________________
Title ___________________________________________


By _____________________________________________
Title ___________________________________________
 
 
                                                                                                        
4

